August 28, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                            MATTHEW VERE, Appellant

NO. 14-11-00372-CV                         V.

                      AFFORDABLE POWER L.L.P., Appellee
                       ________________________________

        Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on February 2, 2011.. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Matthew Vere.


      We further order this decision certified below for observance.